DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 11/9/18, wherein:
Claims 1-20 are currently pending;
Claims 1-20 overcome the prior art of record. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1, 14 and 18 recite “ascertaining a temporal sequence of compliance specification text, wherein the temporal sequence includes time points and versions of the compliance specification text at the time points; generating a compliance specification graph for each time point of the temporal sequence of the compliance specification text; determining based on an analysis of each of the generated compliance specification graphs, changes in the temporal sequence of the compliance specification text; modifying the instructions based on the determined changes in the temporal sequence of the compliance specification text, and controlling an operation associated with the robotic agent based on the determined changes in the temporal sequence of the compliance specification text” are the process, under its broadest reasonable interpretation, covers performance 
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a hardware processor to perform all the claimed steps of “ascertaining, generating, determining, modifying, controlling”.  The process in all of these steps is recited at a high level of generality (i.e. a generic processor performing a generic computer function of determining the driver driving operation efficiency or driver driving behavior) such that it amounts no more than mere instructions to apply the exception using a generic component.   Noted that the robotic 
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Noted that the robotic agent as recited is broadly considered as the computing device based on Applicant specification par. 0013.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the independents 1, 14 and 18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 2-13, 15-17, 19-20 are merely add further details of the abstract steps/elements recited in claims 1, 14 and 18 without including an improvement 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664